Title: To Benjamin Franklin from John Jay, 21 February 1781
From: Jay, John
To: Franklin, Benjamin



Dear Sir,
Madrid 21. Feby. 1781.
Your Favor of the 15 ult. with the Packets mentioned in it, arrived in good order. I regret your long Silence, tho’ I am strongly tempted to rejoice in the Cause of it—a Fit of the Gout, it is said, often prolongs Life.
Affairs here begin to wear a better Aspect— I have been promised three Millions of Reals, that is one hundred and fifty Thousand Dollars, which tho’ very unadequate to the Demands upon me, is Still a great Consolation, especially as men who are at the Pains of planting & watering Trees, seldom let them perish for Want of a few Drops extraordinary.
A few Days after the Date of my last, the Marqs. D’Yranda without my request, sent me the Amount of your Credit on him for the Ballance of our last Years Salaries. I thank you for Accepting my last Bill. As yet no Letters from Congress later than October have reached me; nor do I hear anything of Remittances, about which I am the more anxious, as I wish to replace the Sums you have been so kind as to advance me and to avoid similar Applications in future. It is hard to be constrained to press ones Friends for aids which it may be inconvenient to them to afford: such however has been and still is my Case. I scarcely know how to desire you to make further Advances on Account of our Salaries (four Months of which is now due), and yet I find Myself under a necessity of doing it. My Expences here, notwithstanding the most rigid Œconomy, are very great.
The enclosed is a Copy of an Act of Congress adopting the commercial Regulations & proposed by the Empress of Russia. I think it ought to be immediately communicated to her Imperial Majesty, and that you are for many Reasons unecessary to enumerate, the most proper Person do it. The enclosed Letter for Mr. Adams also contains a Copy of these Resolutions. I have not been favour’d with a Letter from him for several Months past, nor do I know anything of his Objects or Operations from himself. I have neverthesess endeavoured to interest the House of De Neufville with whom I am in intimate Correspondence, to second & promote his Views in that Country.
Since Writing the above I have had the Pleasure of receiving yours of the 27. Jany. and sincerely congratulate you on your Recovery. The amount of my Bill on you shall, agreable to your Request be considered as part of the 25000 Dollars. Your Reckoning as to our Salaries corresponds with mine, tho’ we have been Losers by the Exchange. As to the Residue of the 25000 Dollars— my Drafts shall be entirely regulated by my necessities, and I shall be happy if they permit me to leave a considerable Proportion of that Sum in your Hands. I shall be constrained however to call for a part of that Sum shortly, but whether by a Bill, or by means of the Marquis is uncertain. As to that Gentleman’s Complaint of my Reserve towards him I could make many Remarks which tho’ proper for your Perusal ought not to go further.
A few Days after my Arrival here a Person, who I was told was the Marquis, was introduced to me. He said he came to pay me a Visit by Order of Mr. Grand. I did not then know I was indebted to that Gentleman for a Letter of Recommendation to the Marquis, it not having come to my Hands— This Singularity struck me, tho’ I appeared not to observe it— The Civilites usual on such Occasions passed between us, and at parting the Marquis gave me a general Invitation to dine with him whenever I should find it convenient. I returned his Visit, but as general Invitations from Strangers pass with us for mere Matters of Compliment, I declined doing myself the honor of dining with him. Interchanges of Visits were continued, and the general Invitation to dine once or twice repeated— In this Line my Connection with the Marquis remain’d until I recd. the offer of the King’s Responsibility for a Loan &c. Several Reasons enduced me to think it expedient to consult the Marquis as to the Manner of making this offer useful to us— I waited upon him for that Purpose. He told me he could not intermeddle in these Affairs without Instructions from the Court, but was nevertheless very civil, and expressed a desire of doing me Services &c. As he declined entering into particulars, I did not press it, nor had any Ideas of his Importance risen so high as to reconcile me to the extraordinary & unnecessary measure of applying to the Court for the Instructions in question— I did not however let him know my Sentiments or Intentions on the Subject. It seems he had heard of Mr. Grands having been desired by you to make Inquiries for Money for me, and he advised me to write to him on the Subject which I accordingly did. In his Answer of the 21. Oct. he says “I am very unhappy to hear you are not benefited on the Spot of the Facility tendered you by the Court of Spain, so much more, so that the nature of Circumstances here does not admit of the Least hope of Success. Too many Attempts all vainless have already been made for the Good of your Credit— adding any more to the Number would be distructing it entirely, at this particular Juncture chiefly when our Government is about raising a Sum of Money much more enticing and advantageous in its Conditions. This perplexing Situation suggested me an Idea I communicated to Dr. Franklin &c. Meanwhile it is highly important to avail yourself of the favorable Disposition of the Court of Spain and get it to authorize and charge the marquis to help you in your Finance Business, he writes me that without Orders he cannot take it upon himself It will be better for your Excellency not to consult him before making the Application to Government. &c.”

You my good Friend have seen & thought too much of men and things to need any of my Remarks on this Letter. I replied to it on the 1st. Nov. as follows.


Sir,
“I have had the Honor of receiving your Letter of the 21st. Oct. last.
“I had flattered myself that a Loan on reasonable Terms and adequate Security, might have been effected for the United States in France, but as that Court is raising money on Conditions more advantageous and agreable, I am not surprised at our having little Prospect of Success.
“The Hint you gave Dr. Franklin was certainly a good one, and I hope will be productive of Good Consequence.
“Your obliging Advice relative to the Marquis shall meet with all the Attention due to its Importance, and if that Measure should on further Consideration appear expedient, it shall be pursued in the Manner you recommend.
“I take the Liberty of committing the enclosed Letters to your Care and &c.”
The Marquis repeated his general Invitation about this time— I dined with him—he recd. & entertained me very politely— We parted, to Appearance pleased with each other, but he has not been at my House since tho a great many Visits in my Debt.
Ever since my Arrival I have been particularly cautious to avoid offending any Person of any Rank, and to endeavour to please all without becoming the Property or Sychophant of any— My disagreable Situation, was not unknown to him, but the Inferences he drew from it proved fallacious. I never find myself less disposed to Humility or improper Compliances than when Fortune frowns. I have uniformly been very civil, tho’ not confidential, towards the Marquis, nor has anything harsh ever passed between us— He is a Man of Business, abilities & Observation (and what is of much Importance here) of Money— He keeps the most, and indeed only hospitable House here, and persons of the first Rank and Fashion are found at his table. His Consequence at Court is unequal to his Desires, & I think to his Capacity of being useful— In a Word he has a good Share of Sagacity, ambition and Pride. I think it probable that we shall yet be on more familiar Terms, for tho’ I will never court, yet I shall with Pleasure cultivate his Acquaintance.
The Count De Montmorin continues very friendly, I believe him to be an Able Minister, and well attached [to] our Cause— You will find herewith enclosed a Letter which I presume is for you— be pleased to seal & forward my Letter to Mr. Adams— Mrs. Jay desires me to make her Compliments to you— I am Dear Sir, with sincere Attachement & Esteem Your most obt. Servant.
(signed). John Jay
His Excelly. Dr. Franklin.

